(Slip Opinion)            Cite as: 592 U. S. ____ (2021)                                 1

                                      Per Curiam

       NOTICE: This opinion is subject to formal revision before publication in the
       preliminary print of the United States Reports. Readers are requested to
       notify the Reporter of Decisions, Supreme Court of the United States, Wash-
       ington, D. C. 20543, of any typographical or other formal errors, in order that
       corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                      _________________

                                       No. 19–963
                                      _________________


             HENRY SCHEIN, INC., PETITIONER v.
              ARCHER AND WHITE SALES, INC.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE FIFTH CIRCUIT
                                  [January 25, 2021]

  PER CURIAM.
  The writ of certiorari is dismissed as improvidently
granted.
                                        It is so ordered.